Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment Entry
Applicant’s response to the Office Action dated 6/9/22 is acknowledged (Paper filed 7/28/22). In the amendment filed therein claims 1, 2, 3, 5, 6, 18, 19, 20, 22, and 23,  were modified. Claims 4 and 21 were canceled without prejudice or disclaimer.
2.	Claims 9-17 and 26-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/22.
3.	 Currently, claims 1-3, 5-8, 18-20, and 22-25 are under consideration. 
4.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Objections
5. 	Claims 7 and 24 are objected to because of the following informalities: The claims utilizes the acronyms such as CD63, CD9, CD86, Rab5, etc. without first defining what it represents in the independent claim. Although the acronyms may have art recognized meaning it is suggested that they are defined to eliminate uncertainty. The claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym. Appropriate correction is required.
Response to Arguments
	Applicant contends that the acronyms are academic terms in the medical field, and that a person of ordinary skill in the art at the time of invention would understand the acronyms. This argument was carefully considered but not found persuasive since the acronyms may have multiple definitions and are not clearly defined as the definitions used in the academic/medical fields of endeavor. Please define the acronyms in their first occurrence in order to obviate the rejection.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-3, 5-8, 18-20 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
I.	Claims 1 and 18 are vague and indefinite in reciting that the method measures or monitors the “possibility” of a subject having pancreatic cancer. This makes the claims ambiguous. Is the measurement of GPRC5C indicative of pancreatic cancer or not? It is suggested that the term possibility is eliminated from the claim language in order to obviate this rejection. Appropriate correction is required.
II.	Claim 18 is vague and indefinite because “sequentially collected” is ambiguous. The claim appears to only require the measurement of a single specimen so it is unclear as to what is meant by sequentially collected. It is suggested that the term sequentially is removed in order to obviate this rejection. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-3, 5-8, 18-20, and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to a judicial exception or JE (i.e. natural phenomena-measuring biomarkers found in nature and abstract idea-comparison to a reference control) without significantly more. 
The claim(s) recite(s): 

Claim 1 “A method of examining a subject for pancreatic cancer, comprising: measuring a concentration of GPRCSC (G protein-coupled receptor family C group 5 member C) present in an exosome in a specimen collected from the subject by using an immunoassay method; and determining that the possibility of the subject having pancreatic cancer is increased in a case where the measured concentration of GPRC5C is greater than a concentration of GPRC5C present in an exosome in a specimen collected from a healthy person.”

Claim 18 (Original): A method of monitoring a subject for pancreatic cancer, comprising: measuring a concentration of GPRCSC (G protein-coupled receptor family C group 5 member C) present in an exosome in a specimen sequentially collected from the subject by using an immunoassay method; and determining that the possibility of the subject having pancreatic cancer is increased in a case where the measured concentration of GPRC5C is greater than a concentration of GPRC5C present in an exosome in a specimen collected from a healthy person.”

The judicial exception (natural phenomena) is not integrated into a practical application because determining natural biomarkers in a sample, comparing data (reference control levels), and evaluating pancreatic cancer by merely thinking about the results does not practically apply the judicial exception. 
In other words, Claims 1-3, 8, 18-20, and 25–determine the level of expression but does not have any corresponding action. Therefore the “determining step” can be a mental process or an abstract idea. Additionally the determining step does not necessarily occur or merely determining “possibility” of pancreatic cancer depending on GPRC5C concentrations that are not increased or not decreased.
Comparing information regarding a sample or test subject to a control or target data reads on “An Idea ‘Of Itself’” as when given its broadest reasonable interpretation, such a comparison would read on a mental process that could be performed in the human mind, or by a human using pen and paper. See July 2015 Update, Quick Reference Guide. 
Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC. 
The specific information that is being compared (GPRC5C) merely narrows the abstract idea, which does not make the comparison step less abstract and is not sufficient to provide eligibility on its own. 
The instantly claimed invention when given its broadest reasonable interpretation (BRI) reads on a method (claims 1 and 18) measuring GPRC5C in a test sample wherein the detection of pancreatic cancer is not measured.
Claim(s) 1 and 18 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the determining, comparing, and initiating steps do not transform the method into an inventive process. The additional steps do not amount to significantly more than the judicial exception. 
Based upon an analysis with respect to the claims as a whole, the claims are determined to be directed to a law of nature/natural principle (natural phenomena). The rationale for this determination is explained below:
A claim that focuses on use of a natural principle (method merely identifying or determining the natural compositions of GPRC5C) must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. 
To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. The analysis turns on whether the claim has added enough to show a practical application. See id. at 1968. 
In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fail this inquiry. See id. at 1965, 1971. 
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner. 
However, there must be at least one additional element or step that applies, relies on or uses the natural principle so that the claim amounts to significantly more than the natural principle itself.
Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than generally describe the natural principle with generalized instructions to “apply it.” See id. at 1965, 1968. The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation. 
Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (field-of-use), would not be sufficiently specific. See id. at 1968.
In the present case, the claims are directed to a naturally occurring correlation, namely the natural composition of GPRC5C naturally found in an individual; and measuring differential expression. The combination of steps recited in the claims, taken as a whole, is not sufficient to qualify as a patent-eligible practical application because the steps are not sufficiently specific to ensure that the claims amount to significantly more than the natural principle itself. Rather, in this case the claims would cover every substantial practical application of the correlation. 
In particular, the “determining” in claims 1 and claim 18 are recited at a high level of generality and is not sufficient to ensure that the claims amount to significantly more than the naturally occurring correlation itself. 
This is because every application of the correlation would require determining; and also because the “measuring, determining, comparing to a reference control, and determining possibility” steps do not relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. 
Limitations that are necessary for all practical applications of the natural principle, such that everyone practicing the natural principle would be required to perform those steps or every product embodying that natural principle would be required to include those features, would not be sufficient to confer patent eligibility.
In addition, appending conventional steps, specified at a high level of generality, to a natural principle does not make the claim patent-eligible. Steps that amount to instructions that are well-understood, routine, conventional activity, previously engaged in by those in the field add nothing specific to the natural principle that would render it patent-eligible.
In this case, it was known to measure GPRC5C in subjects like pancreatic cancer. See for example WO 2005/101001 A2 (Golz et al.) which teaches the measurement of GPRC5C in exosomes. 
The step of determining is therefore insufficient to render the claim patent eligible, since it represents well-understood, routine, and conventional activity that was previously engaged in by those in the field. 
Furthermore, the additional elements set forth in the dependent claims also represent well-understood, routine, conventional activity that was previously engaged in by those in the field.
In other words, GPRC5Cs are naturally occurring products and the claimed methods identifying them merely amount to routine activity that is not patent eligible.
In summary, the claims do not include additional elements/steps or a combination of elements/steps that are sufficient to ensure that the claims amount to significantly more than a natural principle itself. This is because (1) the claims would cover every substantial practical application of the correlation and (2) the additional steps recited in the claim were previously taken by those in the field. 
When the claims are considered as a whole, the steps taken together amount to no more than recognizing the law of nature itself. A claim setting forth the relationship between naturally occurring GPRC5C biomarkers levels in patients would require additional steps that do significantly more to apply this principle than conventional marker testing or general diagnostic activity based on such testing. 
Such additional steps could involve, for example, a testing technique or treatment steps that would not be conventional or routine. 
101 Analysis – Claims 1 and 18

Step 1: – Is the claim to a process, machine, manufacture or composition of matter?
YES.  The claims recite a step or act, i.e. method of examining or monitoring the possibility of pancreatic cancer by measuring GPRC5C in a subject. Thus, the claim is directed to a process.
 
Step 2A Prong 1: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Yes.  The claim recites a step of measuring, determining, comparing, and possibly examining pancreatic cancer based on GPRC5C levels. This reads on comparing or mental activities that are abstract ideas (JE). 
The steps of comparing (determining presence or level) is recited a high level of generality that merely requires a comparison of two pieces of information and imposes no limits on how the comparison is performed.  In Myriad CAFC, the court round this step of comparing to be an abstract idea. When applying the 2014 IEG and interpreting the claim during examination, it is apparent that the step of comparing (determining presence or level) could be performed by a human using mental steps or basic critical thinking. 

Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.
 
The specific information that is being compared (GPRC5C) merely narrows the abstract idea, which does not make the comparison step less abstract and is not sufficient to provide eligibility on its own.  
Thus, the claim is directed to an abstract idea. The claim is drawn to an abstract ideas in what they are directed to a method for collecting and comparing information regarding a sample or test subject to a control or target data (Ambry/Myriad CAFC). 
Step 2A Prong 2: Is the JE integrated into a practical application? 
No, there is not action on the JE. The method merely requires thinking about the information or results obtained (comparison and possibly having pancreatic cancer) reading on instances wherein the JE is not physically acted on. 

Step 2B:  Does the claim as a whole amount to significantly more than the judicial exception, i.e. the product of nature, law of nature, natural phenomenon, or abstract idea? Inventive concept

The claim as a whole is analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the abstract idea. The claim recites steps of measuring GPRC5C and including antibody specific binding partners are all well understood, routine and conventional procedures. Accordingly, the claims as a whole do not amount to significantly more than the abstract idea of comparing/determining information (evaluating data).  The claim is not patent eligible.


The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The method of claims 1-3, 5,6,8, 18-20, and 22-25 are generally directed to collecting information and comparing the data to determine pancreatic cancer. The use of conventional, well understood, and routine activities previously known to the industry, specified at a high level of generality, had been held NOT to be enough to qualify as “significantly more” when recited in a claim with a judicial exception (2014 IEG at 74624.) 

Determining whether GPRC5C biomarkers are present in a sample merely instructs a scientist to use any detection technique. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or transformation of a particular article, in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientist prior to applicant’s invention, and at the time the application was filed. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)).  
            For all of the reasons above, at least claims 1 and 18 fails to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).
            Claims 2-3, 5, 6, 8, 19-20, and 22-25 are directed to the additional step of measuring by known routine assay techniques. As such, claims 2-3, 8, 18-20, and 25 fail to include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-3, 5, 6, 8, 18-20, 22, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golz et al. (WO 2005/101001) in view of Nakamura et al. (US 2009/0162361 A1) .
Golz et al. disclose the measurement of GPRC5C in exosomes as a measure of the regulation and treatment of diseases. See page 1 and page 5 (Summary). GPRC5C can be measured by various immunoassay procedures. Page 22 lines 17-21. 
Golz et al. do not specifically indicate the tested subject has pancreatic cancer.
However, Nakamura et al. teach immunoassay methods to detect and diagnose pancreatic cancer (PNC). See abstract. GPRC5C is taught to be an up-regulated gene in late recurrence cases of PNC. See Table 8, 887-AA877534, and section 0068. Single markers as well as multiple gene marker measurements are taught. For example, see section 0069. The invention contemplated the utility of antibody reagents in immunoassays. See section 0206-0208.  The test cell population is compared to a reference or normal cells. See section 0054-0056. 
It would have been obvious to one of ordinary skill in the art at the effective filing
time of the invention to utilize the GPRC5C gene marker isolated from exosomes as exemplified by Golz et al. and measure them in pancreatic cancer because Nakamura et al. taught that GPRC5C is upregulated in late recurrence cases of PNC and can be employed to detect/diagnose PNC. 
One skilled in the art would have been motivated to detect/diagnose PNC with gene markers such as GPRC5C as a means for identifying subjects for treatment. 

12. 	No claims are allowed.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday - Friday from 9am to 5pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/LISA V COOK/Primary Examiner, Art Unit 1642